Citation Nr: 0605062	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to the assignment of a higher rating for 
degenerative disc disease of the lumbar spine (low back 
disability), evaluated as 0 percent disabling prior to July 
5, 2000, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney-
At-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active duty from March 1980 until February 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

The veteran was afforded a hearing at the RO in March 1998 
before a hearing officer and before a Member of the Board in 
October 1999.

The issue regarding service connection for a low back 
disability was remanded in December 1999.  Service connection 
was granted for the low back disability in a June 2002 rating 
action.  The RO found that the veteran's appeal had been 
pending since his release from military.  He appealed the 
ratings assigned to his disability.  The issue was remanded 
in March 2005 for further development.  It has been returned 
to the Board for review.


FINDINGS OF FACT

1.  For the relevant period prior to July 5, 2000, the 
veteran's lumbar spine disability was primarily manifested by 
pain on use and slight limitation of motion.

2.  For the period commencing on July 5, 2000, the veteran's 
lumbosacral spine disability has been primarily manifested by 
pain on use with 70-75 degrees of flexion; there is no 
chronic neurological deficit, no ankylosis of the 
thoracolumbar spine, and no incapacitating episodes having a 
total duration of at least 2 weeks during the past 12 months.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for low back 
disability beginning February 2, 1994, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5393, 5295 
(2001).

2.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability is not warranted for the period 
subsequent to July 5, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 (2001) and effective September 23, 2002; 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 5295, effective 
September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that the evaluation assigned 
for his low back disability does not adequately reflect the 
true severity of his disability and a higher rating is 
warranted.   

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2005.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a supplemental statement of the case in July 
2005 readjudicated the claim reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical agencies listed by the 
appellant.  Further, the veteran has been provided VA 
examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293 is now 
Diagnostic Code 5243).  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the revision.  See 38 U.S.C.A. 
§ 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provides 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Under the old rating criteria, limitation of motion of the 
dorsal segment of the spine is rated as noncompensable when 
slight, and as 10 percent disabling when moderate or severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for mild intervertebral disc 
syndrome.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent rating.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5293.  

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (prior to September 30, 2002).

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

The new regulations provide the following rating criteria 
(General Rating Formula for Diseases and Injuries of the 
Spine): a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees; 
extension is zero to 30 degrees; and left and right lateral 
rotation were zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  


Entitlement to a rating higher than 0 percent for service-
connected low back disability prior to July 5, 2000

Service medical records relate that the veteran was treated 
on several occasions for back complaints.  

A VA examination was conducted in June 1994.  The veteran 
reported that he originally hurt his back lifting an oil 
barrel.  He avoided lifting any weight over 50 pounds.  The 
pain was in the midline of the back but there was no 
radiation.  There was no stiffness and he took no medication.  
He was able to flex forward to the full 90 degrees.  He could 
hyperextend in the backward direction to 35 degrees.  Lateral 
flexion was 40 degrees, bilaterally.  This was accomplished 
easily.  Rotation was 35 degrees, bilaterally.  Straight leg 
raising was normal to 60 degrees, bilaterally.  Ankle jerks 
were brisk and equal at 3+.  The diagnostic impression was 
residuals, back injury (ligamentous strain), with no 
functional impairment with regards to his lower back injury.  
The X-ray of the lumbar spine was within normal limits.

A VA examination was conducted in April 1998.  The curvature 
of the spine was normal.  There was no functional limitation 
of range of motion due to pain.  Forward flexion was 95 
degrees, backward extension was 35 degrees, lateral flexion 
was 40 degrees bilaterally, and rotation was 35 degrees 
bilaterally.  There was no neurologic deficit in the lower 
extremities.  X-ray showed anterior spurring.  

A November 1998 private magnetic resonance imaging (MRI) 
report noted degenerative disc disease with minimal disc 
bulges from L2-L3 though L5-S1.  

A private January 1999 medical report shows that the veteran 
complained of low back pain.  His job required a considerable 
amount of walking.  He played basketball and had questions 
regarding his disability.  He had full range of motion with 
pain at the extremes.  The straight leg raising was negative.  
The neurologic examination was normal.  X-rays showed 
degenerative changes.  MRI showed diffuse degenerative disc 
disease with minimal disc bulging but no evidence of 
foraminal or canal stenosis.  The examiner commented that the 
veteran should continue his activities and degenerative disc 
disease was part of the aging process.  Continuing medical 
care for the back was recommended.   

A private physician noted in a September 1999 statement that 
the veteran had degenerative disc disease as a result of 
cumulative trauma that a person would normally experience in 
a lifetime.  

VA outpatient records that date between 1994 and 2000 show 
that the veteran was treated for various disabilities.  At 
times he would complain of back pain.  A November 2000 
clinical note shows that the veteran was examined.  There was 
reportedly no neuropathy.  

Based on inservice treatment and VA examination, service 
connection was granted for degenerative disc disease with 
minimal bulge at the L2-S1 level and intermittent right 
radiculitis, in a June 2002 rating action.  The RO assigned a 
0 percent rating, effective in February 1994 and 10 percent 
from July 5, 2000.  

As noted prior to the revisions, arthritis of the lumbar 
spine was rated based on the limitation of motion of the 
lumbar spine.  38 C.F.R. Part 4, § 4.71a, Codes 5003, 5010.  
VA examinations in June 1994 and April 1998 noted that lumbar 
flexion was 90 and 95 degrees, respectively.  The veteran 
reported multiple complaints, including pain.  However, the 
evidence concerning the level of the veteran's lumbar spine 
disability does not support the assignment of a compensable 
disability evaluation because no appreciable limitation of 
motion was demonstrated.  

As the veteran is service connected for degenerative disc 
disease, the Board considered Diagnostic Code 5293 which 
considers intervertebral disc syndrome.  However, despite his 
complaints and a diagnosis of degenerative disc disease, 
according to the medical evidence, significant neurological 
findings were absent.  

However, there are a number of potentially applicable rating 
codes, including, 5295 for lumbar strain, which provides a 10 
percent evaluation when there is evidence of characteristic 
pain on motion.  In 1994, the veteran reported back pain and 
the 1999 private examination report noted evidence of pain at 
the extreme of range of motion studies.  The Board concludes 
that the back symptoms more nearly approximated the criteria 
for a 10 percent rating under Diagnostic Code 5295.  See 
38 C.F.R. § 4.7.

The Board also finds that although the veteran's subjective 
pain certainly caused some discomfort, he did not exhibit 
more than mild objective findings, as noted above.  His motor 
strength appeared to be intact; his coordination was normal; 
his reflexes were normal; straight leg raising test was 
negative and the deep tendon reflexes were present, with no 
evidence of sensory loss.  Further, there was no showing of 
muscle spasm, sensorimotor changes or atrophy of either lower 
extremity.  

In regard to DeLuca there was no objective evidence of 
weakened movement, excess fatigability, incoordination, etc., 
that might demonstrate additional functional impairment.  
Consequently, there is insufficient evidence to warrant a 
finding of pain, limitation of function, or neurological 
deficit to such severity as to require the assignment of a 
higher rating than the now-assigned 10 percent under any 
applicable diagnostic code.

Entitlement to a rating higher than 10 percent for service-
connected low back disability subsequent to July 5, 2000, 
under the old regulations

A VA examination was conducted in July 2000.  The veteran 
reported his medical and service histories.  The veteran 
described his back pain on a scale of 1-10 as 7.  He worked 
as a custodian and had to miss work 1 to 2 times per month 
due to back pain.  The veteran disrobed without difficulty.  

Forward flexion was 75 degrees with pain at the L5-S1 level.  
Bending was 40 degrees, bilaterally.  There was pain on 
bending to the right lower extremity and right back.  
Extension was 35 degrees.  He was able to heel and toe walk 
well.  In the sitting position, his reflexes were 
physiological.  The sitting leverage test did not create 
trunk extension.  In the supine position, the leverage test 
did not reveal a positive response on straight-leg raising or 
Lasegue maneuver.  Heel-to-knee test and provocative tests 
were negative.  The examiner noted that for the veteran's age 
range, the anticipated range of motion would be forward 
flexion of 80 degrees, extension 35 degrees, and side bending 
40 degrees.  Sensory evaluation of the lower extremities did 
not reveal hypalgesia or hypesthesia.  X-ray revealed a 
slight deviation to the left that was probably positional.  A 
very small spur was present below the articulating lip on the 
anterior surface of the body of L5 in the lateral position.  

The examiner commented that the veteran's degenerative disc 
disease had its onset during military service.  The veteran 
had intermittent functional loss and limitation due to back 
pain.  The examiner that the veteran's description of his 
pain was accurate.  The diagnosis was degenerative disk 
disease with minimal bulge, L2-3 through L5-S1.   

The record contains private clinical records that date 
between 2000 and 2005 that show continuing complaints of back 
pain.  Private medical records dated in April 2001 and May 
2002 show that the veteran was treated for thoracolumbar 
muscle strain and/or ligamentous strain.  He had good range 
of motion and there were no neurologic deficits.  A February 
2004 private MRI report disclosed multi-level degenerative 
disc disease.  In March 2004, it was noted that the MRI 
showed that he had herniation at L5-S1 abutting the bilateral 
S1 nerve roots.  He began to receive steroid epidural 
injections.  In May 2005, it was suggested that he consider 
less rigorous employment.  

A VA examination was conducted in June 2005.  The veteran 
reported his medical history and symptoms.  He reported that 
he had back pain that radiated to the lower extremities.  On 
examination he could flex forward to 70 degrees with pain 
developing.  He could extend to 25 degrees with pain starting 
at 15 degrees.  He could flex to each side to 30 degrees with 
some discomfort at the extremes.  He was able to rotate his 
trunk to 25 degrees, bilaterally with discomfort starting at 
15 degrees.   The examiner commented that after walking for a 
few minutes, the range of motion study was unchanged.  It was 
likely that continued activity over longer period of time 
would reduce his functional ability.  He also stated that 
that it was probable that with a flare-up he would be off his 
feet for 2-3 days.  The veteran did not have any neuritic 
pain, numbness, paresthesias, foot drop, or weakness in the 
legs.  Deep tendon reflexes were brisk and equal at the knees 
and ankles bilaterally.  Straight leg raising was positive on 
either side.  The veteran did not appear to have any degree 
of paralysis.  The physician added his disability is more 
than likely aggravated by activities such as "building," 
stooping, lifting, or rotating the back.  His disability at 
times causes more severe episodes requiring him to stop his 
activity entirely for several days.  

The Board will initially determine if a higher rating is 
warranted under the old law (Diagnostic Codes 5292, 5293, and 
5295).  

The low back disability has been rated by the RO as 10 
percent disabling, for slight limitation of motion under 
Diagnostic Code 5292.  As noted above, prior to the 
revisions, a 20 percent rating was warranted for moderate 
limitation of motion.  The medical records for this period of 
time show that the veteran's lumbar spine motion decreased to 
70 degrees of flexion by June 2005.  However, the evidence 
concerning the level of the veteran's back disability does 
not support the assignment of a higher disability evaluation 
under Diagnostic code 5292.  The reported findings 
approximate no more than slight limitation of motion.  

Further, the Board points out that nowhere is it indicated 
that the veteran had unilateral loss of lateral spine motion, 
which would be required by Diagnostic Code 5295 for a higher 
evaluation.  The VA examination reports failed to show any 
evidence of muscle spasm or loss of lateral spine motion in 
any anatomical position. Therefore a higher disability 
evaluation is not warranted under this code.

The Board considered whether the veteran should be granted a 
rating in excess of 10 percent under the old regulations that 
relate to intervertebral disc syndrome.  Moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent rating.  In this case the sensory and motor 
examinations have been intact, and there were no abnormal 
reflexes.  Therefore a higher rating is not warranted.  

The pain on use of his back which the veteran described to 
examiners was, the Board finds, adequately and appropriately 
compensated at the 10 percent level and did not warrant an 
evaluation in excess of 10 percent under 38 C.F.R. §§ 4.40, 
4.45, or DeLuca, supra.  The complaints and findings recorded 
during this period are consistent with not more than slight 
limitation of motion.



Entitlement to a rating higher than 10 percent for service-
connected low back disability subsequent to July 5, 2000, 
under the new regulations

In regard to the new regulations, the Board does not find 
that the veteran's low back disability exceeds the 10 percent 
when rated under the new Diagnostic Code 5237.  A 20 percent 
rating requires limitation of forward flexion of the 
thoracolumbar greater than 30 degrees but not greater than 60 
degrees or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees.  The veteran's forward 
flexion during this time period varied from 70 to 75 degrees.  
Further there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  So entitlement to an evaluation in excess 
of 10 percent for his lumbosacral spine disability under 
Diagnostic Code 5237 is not warranted.   

As noted above, the current criteria of Diagnostic 5243 
evaluate intervertebral disc syndrome on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

While the veteran has reported that he could be off his feet 
for 2-3 days for acute flare-up of back pain, the veteran is 
not under any doctor-prescribed bed rest for incapacitating 
episodes of intervertebral disc syndrome, during the past 12 
months, let alone the two to four weeks required for a 20 
percent rating.  Moreover the veteran has complained of 
radiating pain, which may be indicative of neurologic 
involvement, but chronic neurologic manifestations of 
intervertebral disc syndrome have not been identified.  
Further, there is no evidence that there is ankylosis of the 
lumbar spine.  

In sum, the pertinent evidence of record, which includes the 
reports of the private and VA examinations, as well as, the 
veteran's written statements and testimony, provides no basis 
for a current evaluation in excess of 10 percent, under any 
applicable diagnostic code.  


ORDER

A 10 percent evaluation, but not more, is warranted for the 
low back disability effective February 2, 1994, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to the assignment of a rating for the low back 
disability in excess of 10 percent at any time is denied.



____________________________________________  
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


